DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The Applicant amended the claim as follows:  generating, by the server, (i) a uniform resource locator carrying the token information and (ii) a bar code or a two-dimensional code corresponding to the uniform resource locator; saving, by the server, the first correspondence between the account information and the token information and a second correspondence between the token information and the uniform resource locator; sending, by the server, the bar code or the two-dimensional code to the second client to enable the second client to display the bar code or the two-dimensional code to a first client operated by a customer; receiving, by the server, a first request from [[a]] the first client for accessing [[a]] the server, wherein the first request includes the uniform resource locator and is generated by the first client after the first client scans the bar code or the two-dimensional code to extract the uniform resource locator from the bar code or the two-dimensional code; in response to receiving the first request sent by the first client, determining, by the server, the token information carried in the uniform resource locator based on the second correspondence; in response to successfully determining the token information based on the second correspondence, determining, by the server according to the token information, the account information of the second client based on the first correspondence; receiving, by the server, resource allocation information from the first client; and allocating, by the server, resource according to the resource allocation information from the first client and the account information of the second client.
The prior art does not disclose the newly added claim limitations.  Therefore, claims 1, 6-8, 10, 15-17, and 21-27 are allowed.
Any comments considered necessary by applicant must be submitted no later -than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	The closest NPL is S. Karnouskos, "Mobile payment: A journey through existing procedures and standardization initiatives," in IEEE Communications Surveys & Tutorials, vol. 6, no. 4, pp. 44-66, Fourth Quarter 2004, doi: 10.1109/COMST.2004.5342298.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743.  The examiner can normally be reached on M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LALITA M HAMILTON/Primary Examiner, Art Unit 3691